KINKADE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Pfaff took judgment against Pease on a cog-novit note that was given to cover the purchase price of a second hand automobile. Pease et al filed a motion to vacate the judgment and permit them to present a defense. 'The motion was not heard until the next term ■of court, at which time the motion was granted. Upon the trial the jury returned a verdict for Pease. After judgment had been entered on the verdict, the court, having become convinced that the answer had changed the action into one in equity, vacated the judgment, heard the evidence ,and rendered judgment again for Pease. It was urged that the court erred in vacating the judgment before first finding if there was a valid defense. In affirming the judgment the Court of Appeals held:
1. “The judgment was not in fact vacted, but was suspended, and pending the hearing of the case, the court required the defendants in error to enter into a bond of $1500, that they would pay any judgment that might be recovered, and the lien of the judgment would be continued as to the real estate. The record contains many unusual steps in the disposition of the case, but they are of no materiality and substantial justice was done in entering judgment for defendant.”